In an action to recover damages for defamation, the defendant appeals from an order of the Supreme Court, Rockland County (Nelson, J), dated December 7, 2004, which denied his motion pursuant to Civil Rights Law § 70-a (1) for an award of an attorney’s fee and costs.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in declining to award him relief under Civil Rights Law § 70-a (1), assuming that the action was properly characterized as a Strategic Lawsuit Against Public Participation (see Matter of West Branch Conservation Assn. v Planning Bd. of Town of Clarkstown, 222 AD2d 513 [1995]). Cozier, J.P., Goldstein, Fisher and Dillon, JJ., concur.